DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 16, 2021, regarding the 35 U.S.C. § 102(a)(2) rejection of claims 1-8 have been fully considered but they are not persuasive. The examiner notes that the cited portions of Nayyar disclose "a sequencing circuit (~12, 258, 268, 262, 270) configured to: determine a sequencing scheme (~radar operations with timing controlled by the synchronization signal, [0083]) for one or more time- dependent functions of the at least one of the transmit channel or the receive channel (software operations, hardware tests, built-in-self test, monitoring and functional chirping activity, based on timing/synchronization signal, see fig. 1, [0028], [0083]-[0085]), wherein the one or more time-dependent functions comprises a first monitoring function, for at least one of the circuit components, or a second monitoring function for a signal processed by the at least one of the transmit channel or the receive channel, and drive the circuit elements in accordance with the sequencing scheme," as recited in independent claims 1 and 6-8 (see figs. 1, 9, and 10, [0023], [0026], [0028], [0065], [0083], [0085]).
Claim Objections
Claims 15 and 21 are objected to because of the following informalities:  Claim 15 depends on cancelled claim 14. Claim 15 should be rewritten to depend on claim 9. . Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayyar et al 20180115409 (hereinafter Nayyar).
Regarding claim 1, Nayyar discloses a semiconductor chip (IC chip 2, see fig. 1, [0018]), comprising: at least one of a transmit channel (16, see fig. 1, [0024]) or a receive channel, for processing a radar signal (18, see fig. 1, [0024]), wherein the at least one of the transmit channel or the receive channel comprises circuit elements (16, 18, see fig. 1, [0024]); and
a sequencing circuit (12, see fig. 1, [0023]), configured to: 

wherein the one or more time-dependent functions comprises a first monitoring function, for at least one of the circuit components, or a second monitoring function for a signal processed by the at least one of the transmit channel or the receive channel (software operations, hardware tests, built-in-self test, based on timing, see fig. 1, [0028]) and 
drive the circuit elements in accordance with the sequencing scheme (hardware clock control 12 can generate timers to control the duration and order of operation of components in the IC chip 2, see fig. 1, [0023], [0026], [0028], [0065]).  
Regarding claim 2 as applied to claim 1, Nayyar further discloses the semiconductor chip of claim 1, wherein the one or more time-dependent functions further comprise at least one of: 
a signal generating function of the transmit channel relating to generating a radio-frequency radar transmission signal, or 
a signal generating function of the receive channel relating to processing a radio-frequency radar reception signal (see [0023], [0026], [0028]).  
Regarding claim 3 as applied to claim 1, Nayyar further discloses wherein the at least one of the transmit channel or the receive channel is part of a modulated continuous wave radar system (see [0036]).  
claim 4 as applied to claim 1, Nayyar further discloses wherein the sequencing circuit comprises an instruction-processing unit with a an instruction set for determining the sequencing scheme (see fig. 1, [0023], [0026], [0029]).  
Regarding claim 5 as applied to claim 4, Nayyar further discloses wherein the instruction set comprises first instructions for a configuration of the circuit elements, and second instructions for a configuration of frequency parameters of a radio-frequency radar transmission signal generated by the transmit channel (see fig. 1, [0023], [0026], [0029]).  
Regarding claim 6, Nayyar discloses a system comprising:
a first semiconductor chip (252, see figs. 1, 9, and 10, [0022], [0081]) comprising: 
at least one of a transmit channel or a receive channel for processing a radar signal
wherein the at least one of the transmit channel or the receive channel comprises circuit elements (16, 18, see fig. 1, [0024]); and
a sequencing circuit (258, 268, see figs. 1, 9, and 10 [0023], [0084]) configured to determine a sequencing scheme, for one or more first time-dependent functions of the at least one of the transmit channel or the receive channel and drive the circuit elements in accordance with the sequencing scheme (generate timers, see figs. 1, 9, and 10, [0023], [0026], [0083]-[0085]); and
a second semiconductor chip (254, see figs. 1, 9, and 10, [0022], [0081]) comprising:
at least one of a second transmit channel or a second receive channel (16, 18, see fig. 1, [0024]) and 
a second sequencing circuit (262, 270, see figs. 1, 9, and 10, [0023], [0084]) configured to receive a control signal generated by the sequencing circuit, comprising an 
wherein the one or more first time-dependent functions or the one or more 
second-time dependent functions include a first monitoring function, for at least one of the circuit components, or a second monitoring function for a signal processed by the at least one of the transmit channel or the receive channel (software operations, hardware tests, built-in-self test, based on timing, see fig. 1, [0028], [0030], [0065], [0083], [0085]).
Regarding claim 7, Nayyar discloses a system comprising: 
a first semiconductor chip (252, see figs. 1, 9, and 10, [0022], [0081]) comprising;
at least one of a transmit channel or a receive channel for processing a radar signal,
wherein the at least one of the transmit channel or the receive channel comprises circuit elements (16, 18, see fig. 1, [0024]); and
a sequencing circuit (258, 268, see figs. 1, 9, and 10 [0023], [0084]) configured to:
determine a sequencing scheme for one or more first time-dependent functions of the at least one of the transmit channel or the receive channel (generate timers, see figs. 1, 9, and 10, [0023], [0026], [0083]-[0085]),
drive the circuit elements in accordance with the sequencing scheme (hardware clock control 12 can generate timers to control the duration and order of operation of components in the IC chip 2, see fig. 1, [0023], [0026], [0028]), and generate a 
a second semiconductor chip (254, see figs. 1, 9, and 10, [0022], [0081]) comprising:
at least one of a second transmit channel or a second receive channel comprising
second circuit elements (16, 18, see fig. 1, [0024]), and
a second sequencing circuit (262, 270, see figs. 1, 9, and 10, [0023], [0084]) configured to determine a second sequencing scheme, for one or more second time-dependent functions of the at least one of the second transmit channel or the second receive channel (root timer 262 receives synchronization signal from root timer 258, generates leaf timers for the slave IC chip 254 for controlling operations radar, see figs. 1, 9, and 10, [0022], [0030], [0083]-[0085]), and 
drive the second circuit elements in accordance with the second sequencing scheme when receiving the triggering signal (root timer 262 receives synchronization signal from root timer 258, generates leaf timers for the slave IC chip 254 for controlling operations radar, see figs. 1, 9, and 10, [0022], [0030], [0083]-[0085]),
wherein the one or more first time-dependent functions or the one or more second time-dependent functions include a first monitoring function, for monitoring at least one of the circuit components, or a second monitoring function for a signal processed by the at least one of the transmit channel or the receive channel (software operations, hardware tests, built-in-self test, based on timing, see fig. 1, [0028], [0030], [0065], [0083], [0085]).
Regarding claim 8, Nayyar discloses a system, comprising: 
a first semiconductor chip (252, see figs. 1, 9, and 10, [0022], [0081]) comprising: 
at least one of a transmit channel, or a receive channel, for processing a radar signal,

a sequencing circuit (258, 268, see figs. 1, 9, and 10 [0023], [0084]) configured to determine a sequencing scheme, for one or more first time-dependent functions of the at least one of the transmit channel or the receive channel (generate timers, see figs. 1, 9, and 10, [0023], [0026], [0083]-[0085]), and drive the circuit elements in accordance with the sequencing scheme (hardware clock control 12 can generate timers to control the duration and order of operation of components in the IC chip 2, see fig. 1, [0023], [0026], [0028]), and
a control circuit configured to generate a trigger signal (102, see fig. 7, [0023], [0058]-[0059]); and 
a second semiconductor chip (254, see figs. 1, 9, and 10, [0022], [0081]) comprising:
at least one of a second transmit channel, or a second receive channel, for processing the radar signal (16, 18, see fig. 1, [0024]),
wherein the at least one of the transmit channel or the receive channel comprises second circuit elements (16, 18, see fig. 1, [0024]), and
a memory storing a second sequencing scheme for second time-dependent functions of the at least one of the second transmit channel or the receive channel (see [0016]-[0017], [0020], [0028], [0069]),
wherein the second circuit elements are configured to perform the second time-dependent functions in accordance with the second sequencing scheme (root timer 262 receives synchronization signal from root timer 258, generates leaf timers for the slave 
wherein the one or more first time-dependent functions or the one or more second time-dependent functions include a first function, for monitoring at least one of the circuit components, or a second function for a signal processed by the at least one of the transmit channel or the receive channel (software operations, hardware tests, built-in-self test, based on timing, see fig. 1, [0028], [0030], [0065], [0083], [0085]).
Allowable Subject Matter
Claims 9-13, 15-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 9 and 20 are allowed in view of the amendment to the claims and associated remarks submitted June 16, 2021. They are persuasive over the prior art of record, Palum et al 20070178946. Claims 10-13, 15-17, 19, and 21 are allowed by virtue of being dependent on claim 9. Claim 21 (which should be renumbered as claim 22) is allowed by virtue of being dependent on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648